tDETAILED ACTION

Claim Objections
Claim 33 is objected to because of the following informalities:  the term “the bump” lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (5,722,110) in view of Conder (8,739,362).
Regarding claims 1 and 32, McIntyre discloses handheld blower having a suction function, comprising: a housing having an air inlet and an air outlet, wherein the air inlet (seen in Fig. 4E) and the air outlet (61) have different structures (clearly shown as differing from one a-f) between each pipe having a threaded collar for locking the pipes in desired rotational position relative to one another (known function of compression collars as disclosed) and a gutter cleaning pipe having a straight pipe (68) and elbow pipe (70) connected to one another for blowing out a gutter.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made or may be considered to be part of the accessories, such that the accessories will be separately connectable directly to the air outlet of the housing as claimed.    
Regarding claims 19 and 34, again, the straight pipe is formed from a set of small pipes (48 and 55), which are connected to one another via a threaded fit, as taught by Conder. 

Claims 17, 18, 20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (5,722,110) in view of Conder (8,739,362) as applied to claims 1 and 16 and further in view of Smolenski et al. (8,210,577).
Regarding claim 17, the combination of McIntyre and Conder provides the blower and accessories as discussed supra, with the middle pipe (42 of Conder) including a first end detachably connected to the air outlet (via adapter 22, optionally considered to be part of the middle pipe) and a free end opposite the first end for connection to an end of the straight pipe,  
Regarding claims 18 and 33, the interaction between the bump and portions of the groove disclosed by Smolenski is considered to be equivalent to the claimed interference fit.  
Regarding claim 20, the opposed grooves of Smolenski are also shown to have a thread configuration and are considered to read on the claimed at least two thread heads by forming one thread head at the ends of each groove on either side.

Response to Arguments
Applicant's arguments filed 2 March 2021 have been fully considered but they are not persuasive.  The applicant argues that the connections taught by Conder would not allow for .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Mattson (4,402,106), Seasholtz et al. (7,549,191), Watkins (5,195,209) and Young (2008/0022487) disclose gutter cleaning components similar to the claimed invention . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        5 May 2021ho